DETAILED ACTION
Claims 1-19 are allowed.
This office action is responsive to the amendment filed on 01/06/22.   As directed by the amendment: claims 1, 3-6, 10, 11, 14, and 15 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-19 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a cooking appliance   comprising the claimed cooking appliance housing, cooking chamber, cooking chamber door, circumferential door seal, an optoelectronic sensor, and an optoelectronic sensor housing in which the optoelectronic sensor is disposed in or connected to the optoelectronic sensor housing, in which the optoelectronic sensor housing is attached to the cooking appliance housing, wherein in the closed state of the cooking chamber door, the optoelectronic sensor is disposed in a reception area of the cooking chamber door interior space that is configured to accept the optical sensor and is disposed outside the door seal, and in which in the open state of the cooking chamber door, the optoelectronic sensor is removed from the reception area of the cooking chamber door interior space  as recited in Claim 1.
          The closest prior art references of record are Park et al. (US 2017/0261213) and Gramlich et al. (US 2006/0266347).   Claim 1 has been amended to recite that the optoelectronic sensor and housing are connected to the cooking appliance housing and do not move as the cooking chamber door is opened and closed.   When the door is open, the optoelectronic sensor is removed from the reception area of the cooking chamber door interior space, and when the door is closed, the optoelectronic sensor is disposed in the reception area of the cooking chamber door interior space.   Contrastingly, Park disposes their camera in two different places: 1) in the oven door handle or 2) in the door itself (e.g., see FIG. 28 of Park).  As such, the camera of Park moves with the door.   Contrary to Park, the optoelectronic sensor housing of the instant patent application of claim 1remains attached to the cooking appliance housing and does not move with the door.   Gramlich does not remedy the aforementioned deficieincy of the primary prior art citation.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761